           CASE 3:81-cr-00038-DWF Doc. 24 Filed 12/04/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                                  Criminal No. 3:81-38 (DWF)

                      Plaintiff,

 v.                                                                                ORDER

 Darwin Ray Battle-Bey,

                      Defendant.


       The Court denied Defendant Darwin Ray Battle-Bey’s motion for release on

August 14, 2020. (Doc. No. 18.) Battle-Bey now moves for copies of his plea agreement

and motion briefing. (Doc. No. 19.) Battle-Bey also moves for reconsideration of the

Court’s August 14, 2020 Order. (Doc. No. 22.)

       Battle-Bey was represented by counsel in bringing his motion for release. (Doc.

Nos. 4, 5.) Battle-Bey now wishes to proceed pro se. (Doc. Nos. 22, 23.) Battle-Bey

asserts Attorney Mohring did not seek an expansion of time to appeal. (Doc. No. 22

at 1.) This is not correct. Battley-Bey, through Attorney Mohring, requested and

received an extension of time to file an appeal. (Doc. Nos. 20, 21.) While the Court

disagrees with the reasons Battle-Bey provided, it grants Battle-Bey’s request. Attorney

Andrew Mohring is relieved of his obligations to further represent Battle-Bey with

respect to his request to reduce his sentence. Further, Battle-Bey’s request for

documentation from his attorney is granted to the extent the documents are in Attorney

Mohring’s possession. (See Doc. No. 19.)
           CASE 3:81-cr-00038-DWF Doc. 24 Filed 12/04/20 Page 2 of 3




       Next, Battle-Bey seeks reconsideration of the Court’s August 14, 2020 Order.

(Doc. No. 22.) Battle-Bey asserts that “[i]nformation that has nothing to do with

‘compassionate release’ was brought up into my request with regard to a guard in the

state prison being killed, which has nothing to do with my health or medical conditions

(irrelevancy).” (Doc. No. 22 at 1.) Battle-Bey is mistaken. As the Court noted in the

August 14, 2020 Order, a motion under Old F.R.Cr.P. 35 is “essentially a plea for

leniency,” which gives a convicted defendant a second opportunity to present argument

to the sentencing court. United States v. Colvin, 644 F.2d 703, 705 (8th Cir.1981). A

motion pursuant to Old F.R.Cr.P. 35 gives “the judge an opportunity to reconsider the

sentence in the light of any further information about the defendant or the case which

may have been presented to him in the interim.” Id. The relevant inquiry is therefore

individualized and case-specific, and the ultimate decision lies “within the informed

discretion of the district court.” United States v. Kadota, 757 F.2d 198, 199 (8th Cir.

1985). Such a motion necessarily encompasses all the information available to the Court,

not only Battle-Bey’s medical status. It was not error for the Court to look at the whole

of Battle-Bey’s situation—the seriousness of the crimes committed while on federal

parole and his health condition—to render its decision. 1



1
       The same would hold true if the Court were considering Battle-Bey’s request
under the First Step Act, because the Court first considers whether “extraordinary and
compelling reasons” warrant a reduction in a defendant’s term of imprisonment.
18 U.S.C. § 3582(c)(1)(A)(i). If such “extraordinary and compelling reasons” exist, the
Court then considers the sentencing factors set forth in 18 U.S.C. § 3553(a) “to the extent
they are applicable.” 18 U.S.C. § 3582(c)(1)(A). Thus, similarly to Old F.R.Cr.P. 35,
Section 3582(c)(1)(A)(i) permits consideration of a defendant’s complete situation.

                                             2
             CASE 3:81-cr-00038-DWF Doc. 24 Filed 12/04/20 Page 3 of 3




       Battle-Bey also notes that the COVID-19 infections at FCI Pekin have changed.

(Doc. No. 22 at 2.) FCI Pekin currently has 99 active cases of COVID-19 among

inmates, and 12 active cases among staff. Federal Bureau of Prisons, COVID-19:

Coronavirus, https://www.bop.gov/coronavirus/ (last visited Dec. 1, 2020). While the

COVID-19 outbreak at FCI Pekin is concerning, it does not alter the Court’s previous

decision considering Battle-Bey’s actions on federal parole and his current health

situation.

       Accordingly, based upon the presentations and submissions of the parties, the

Court having carefully reviewed the entire procedural history and record in this matter,

and the Court being otherwise duly advised in the premises, IT IS HEREBY

ORDERED that:

       1.      Defendant Darwin Ray Battle-Bey’s Motion to Obtain Copies of

Documents (Doc. No. [19]) is GRANTED;

       2.      Defendant Darwin Ray Battle-Bey’s Motion Relieving Appoint Counsel of

His Duties and Ask this Court for Reconsideration on His Request (Doc. No. [22]) is

GRANTED IN PART and DENIED IN PART. Attorney Andrew Mohring is relieved

of his duties as appointed counsel. Battley-Bey’s request for reconsideration of the

Court’s August 14, 2020 Order is denied.


Date: December 4, 2020                           s/Donovan W. Frank
                                                 DONOVAN W. FRANK
                                                 United States District Judge




                                            3
